                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

VICTOR BUCHI,
                                                          MEMORANDUM DECISION &
                       Plaintiff,                            DISMISSAL ORDER

v.

DEP’T OF PROBATION PAROLE et al.,
                                                    Case No. 2:19-CV-335-JNP
                       Defendants.
                                                    District Judge Jill N. Parrish



       Plaintiff, Victor Buchi, has not responded to the court’s August 2, 2019 order to within

thirty days show cause why his case should not be dismissed for failure to comply with the

court’s order to submit his certified six-month inmate account statement.

       IT IS THEREFORE ORDERED that Plaintiff’s complaint is DISMISSED. This action is

CLOSED.

       Signed October 10, 2019

                                             BY THE COURT:




                                             ____________________________

                                             Jill N. Parrish

                                             United States District Court Judge
